Citation Nr: 1101603	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  10-45 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 decision by the RO in Manila, the 
Republic of the Philippines, that determined that the appellant 
did not have qualifying service to be eligible for the one-time 
payment from the Filipino Veterans Equity Compensation Fund.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 
C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In this case, it is the law, and not the facts, that are 
dispositive of the appeal.  Thus, the Board finds that the duties 
to notify and assist under the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has 
held that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Further, VA has no duty to assist the Veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368.

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine Veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  Section 1002, which addresses Payments to 
Eligible Persons Who Served in the United States Armed Forces in 
the Far East During World War II, provides that the Secretary may 
make a payment from the compensation fund to an eligible person 
who, during the one-year period beginning on the date of the 
enactment of this Act, submits to the Secretary a claim for 
benefits under this section.  See Section 1002(c)(1).  Section 
1002(d) provides that an eligible person is any person who--(1) 
served--(A) before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (B) in the Philippine Scouts under section 14 
of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 
538); and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable.

In August 2010, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant has not submitted a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge issued by the United States Army in accordance with 
38 C.F.R. § 3.203(a)(1).  The Board acknowledges that the 
appellant has submitted certifications of service from the Armed 
Service of the Philippines and the Philippines Navy and an 
enlistment summary from the Philippine Naval Patrol.  These 
document records are not acceptable proof of the requisite 
service, however, because they are not official documents of the 
appropriate United States service department.  Rather, they are 
merely documents from the Philippine government.  

VA is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a particular 
individual served in the United States Armed Forces.  
Furthermore, any such service department finding is binding on VA 
for purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, the finding of NPRC that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces is binding on VA.  Thus, the Board finds that 
the appellant has no qualifying service in the United States 
Armed Forces and he is not a "veteran" for the purpose of 
establishing eligibility for the Filipino Veterans Equity 
Compensation Fund benefit administered by the United States 
Department of Veterans Affairs and the claim must be denied as a 
matter of law.  Cacalda v. Brown, 9 Vet. App. 261 (1996).   


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


